DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are rejected.
The instant application has provisional application No. 62/939,236 filed on 11/22/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller” in claim 11.  The specification appears to show that the controller is tied to hardware such as a processor in specification paragraph 75.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahmouni et al., Patent Application Publication No. 2011/0264482 (hereinafter Rahmouni) in view of Kesin et al., Patent application Publication No. 2017/0195354 (hereinafter Kesin).

Regarding claim 1, Rahmouni teaches:
A method for detection and classification of data (Rahmouni Paragraph [0010], logically arranging a plurality of relationships between a number of tasks and a quantity of resources for performing tasks into a multi-dimensional augmenting tree order), the method comprising:
converting a set of data values representative of a multi-dimensional item into a graph representation of the multi-dimensional item (Rahmouni Paragraph [0010], logically arranging a plurality of relationships between a number of tasks and a quantity of resources for performing tasks into a multi-dimensional augmenting tree order (graph representation)), with the graph representation comprising nodes and edges (Rahmouni Paragraph [0010], logically arranging a plurality of relationships between a number of tasks and a quantity of resources for performing tasks into a multi-dimensional augmenting tree order);
applying a graph convolution process to the graph representation of the multi-dimensional item to generate a transformed graph representation for the multi-dimensional item comprising a resultant transformed configuration of the nodes and edges representing the multi-dimensional item (Rahmouni Paragraph [0010], relationships correspond to edges of a multi-dimensional bipartite graph matching solution between nodes representing tasks and resources respectively); and
Rahmouni does not expressly disclose:
determining, based on the transformed configuration of the nodes and edges representing the multi-dimensional item, a probability that the multi-dimensional item is anomalous.
However, Kesin teaches:
determining, based on the transformed configuration of the nodes and edges representing the multi-dimensional item, a probability that the multi-dimensional item is anomalous (Kesin Paragraph [0027], graph of the probability of anomalous user activity (Rahmouni teaches the multi-dimensional items, Kesin teaches items in the form of user activity)).
The claimed invention and Kesin are from the analogous art of anomalous detection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Rahmouni and Kesin to have combined Rahmouni and Kesin.  One of ordinary skill in the art would recognize that graphs and/or data could have consistency improved by identifying anomalous data.

Regarding claim 12, Rahmouni teaches:
A system comprising: an input stage to one or more input data records (Rahmouni Paragraph [0010], logically arranging a plurality of relationships between a number of tasks and a quantity of resources for performing tasks into a multi-dimensional augmenting tree order); and
a controller, implementing one or more learning engines, in communication with a memory device to store programmable instructions (Rahmouni Paragraph [0010], computer-readable media, and systems are provided for resource matching), to:
convert a set of data values representative of a multi-dimensional item into a graph representation of the multi-dimensional item (Rahmouni Paragraph [0010], logically arranging a plurality of relationships between a number of tasks and a quantity of resources for performing tasks into a multi-dimensional augmenting tree order (graph representation)), with the graph representation comprising nodes and edges (Rahmouni Paragraph [0010], logically arranging a plurality of relationships between a number of tasks and a quantity of resources for performing tasks into a multi-dimensional augmenting tree order);
apply a graph convolution process to the graph representation of the multi-dimensional item to generate a transformed graph representation for the multi-dimensional items comprising a resultant transformed configuration of the nodes and edges representing the multi-dimensional item (Rahmouni Paragraph [0010], relationships correspond to edges of a multi-dimensional bipartite graph matching solution between nodes representing tasks and resources respectively); and
Rahmouni does not expressly disclose:
determine, based on the resultant transformed configuration of the nodes and edges representing the multi-dimensional item, a probability that the multi-dimensional item is anomalous.
However, Kesin teaches:
determine, based on the resultant transformed configuration of the nodes and edges representing the multi-dimensional item, a probability that the multi-dimensional item is anomalous (Kesin Paragraph [0027], graph of the probability of anomalous user activity (Rahmouni teaches the multi-dimensional items, Kesin teaches items in the form of user activity)).
The claimed invention and Kesin are from the analogous art of anomalous detection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Rahmouni and Kesin to have combined Rahmouni and Kesin.  One of ordinary skill in the art would recognize that graphs and/or data could have consistency improved by identifying anomalous data.

Regarding claim 20, Rahmouni teaches:
A non-transitory computer readable media storing a set of instructions, executable on at least one programmable device (Rahmouni Paragraph [0010], computer-readable media, and systems are provided for resource matching), to:
convert a set of data values representative of a multi-dimensional item into a graph representation of the multi-dimensional item (Rahmouni Paragraph [0010], logically arranging a plurality of relationships between a number of tasks and a quantity of resources for performing tasks into a multi-dimensional augmenting tree order (graph representation)), with the graph representation comprising nodes and edges (Rahmouni Paragraph [0010], logically arranging a plurality of relationships between a number of tasks and a quantity of resources for performing tasks into a multi-dimensional augmenting tree order);
apply a graph convolution process to the graph representation of the multi-dimensional item to generate a transformed graph representation for the multi-dimensional items comprising a resultant transformed configuration of the nodes and edges representing the multi-dimensional item (Rahmouni Paragraph [0010], relationships correspond to edges of a multi-dimensional bipartite graph matching solution between nodes representing tasks and resources respectively); and
Rahmouni does not expressly disclose:
determine, based on the resultant transformed configuration of the nodes and edges representing the multi-dimensional item, a probability that the multi-dimensional item is anomalous.
However, Kesin teaches:
determine, based on the resultant transformed configuration of the nodes and edges representing the multi-dimensional item, a probability that the multi-dimensional item is anomalous (Kesin Paragraph [0027], graph of the probability of anomalous user activity (Rahmouni teaches the multi-dimensional items, Kesin teaches items in the form of user activity)).
The claimed invention and Kesin are from the analogous art of anomalous detection.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Rahmouni and Kesin to have combined Rahmouni and Kesin.  One of ordinary skill in the art would recognize that graphs and/or data could have consistency improved by identifying anomalous data.

Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahmouni in view of Kesin and Gatti, Patent Application Publication No. 2019/0333222 (hereinafter Gatti).

Regarding claim 2, Rahmouni in view of Kesin teaches parent claim 1.
Rahmouni in view of Kesin further teaches:
The method of claim 1, wherein determining the probability that the multi-dimensional item is anomalous comprises: processing the transformed configuration of the nodes and edges representing the multi- dimensional item with a global attention module to generate a resultant vector of values (Kesin Paragraph [0091], where X is a vector of resources accessed by a first user and Y is a vector the resources accessed by a second user); and
Rahmouni in view of Kesin does not expressly disclose:
applying a softmax module to the resultant vector of values to derive the probability that the multi-dimensional item is anomalous.
However, Gatti teaches:
applying a softmax module to the resultant vector of values to derive the probability that the multi-dimensional item is anomalous (Gatti Paragraph [0120], the final stage of the graph is the softmax function that will produce probabilities (Kesin teaches anomalous data)).
The claimed invention and Gatti are from the analogous art of using softmax functions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Rahmouni in view of Kesin and Gatti to have combined Rahmouni in view of Kesin and Gatti.  One of ordinary skill in the art would recognize that data probabilities derived from the softmax function could improve the relationship between data.

Regarding claim 13, Rahmouni in view of Kesin teaches parent claim 12.
Rahmouni in view of Kesin further teaches:
The system of claim 12, wherein the controller configured to determine the probability that the multi-dimensional item is anomalous is configured to: process the transformed configuration of the nodes and edges representing the multi- dimensional item with a global attention module to generate a resultant vector of values (Kesin Paragraph [0091], where X is a vector of resources accessed by a first user and Y is a vector the resources accessed by a second user); and
Rahmouni in view of Kesin does not expressly disclose:
apply a softmax module to the resultant vector of values to derive the probability that the multi-dimensional item is anomalous.
However, Gatti teaches:
apply a softmax module to the resultant vector of values to derive the probability that the multi-dimensional item is anomalous (Gatti Paragraph [0120], the final stage of the graph is the softmax function that will produce probabilities (Kesin teaches anomalous data)).
The claimed invention and Gatti are from the analogous art of using softmax functions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Rahmouni in view of Kesin and Gatti to have combined Rahmouni in view of Kesin and Gatti.  One of ordinary skill in the art would recognize that data probabilities derived from the softmax function could improve the relationship between data.

Claim(s) 3, 4, 6, 8, 9, 11, 14, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahmouni in view of Kesin and van de Kerkhof et al., Patent Application Publication No. 2020/0410157 (hereinafter Kerkhof).

Regarding claim 3, Rahmouni in view of Kesin teaches parent claim 1.
Rahmouni in view of Kesin does not expressly disclose:
transforming values comprising the multi-dimensional items into a plurality of respective multi-dimensional vectors by a plurality of trained multi-layer perceptron applied to the respective values.
However, Kerkhof teaches:
transforming values comprising the multi-dimensional items into a plurality of respective multi-dimensional vectors by a plurality of trained multi-layer perceptron applied to the respective values (Kerkhof Paragraph [0176], may be trained to transform a document into a multi-dimensional real-valued vector).
The claimed invention and Kerkhof are from the analogous art of multi-dimensional systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Rahmouni in view of Kesin and Kerkhof to have combined Rahmouni in view of Kesin and Kerkhof.  One of ordinary skill in the art would recognize that relationships between data could be identified by using multi-dimensional vectors.

Regarding claim 4, Rahmouni in view of Kesin and Kerkhof further teaches:
The method of claim 3, further comprising: generating, for the plurality of respective multi-dimensional vectors, a graph representation of nodes with interconnecting edges connecting some of the nodes (Rahmouni Paragraph [0010], relationships correspond to edges of a multi-dimensional bipartite graph matching solution between nodes representing tasks and resources respectively), wherein positions and orientations of the interconnected nodes in the graph representation relative to each other are indicative of potential anomalous relationships between the set of data values of the multi-dimensional item (Rahmouni Paragraph [0010], relationships correspond to edges of a multi-dimensional bipartite graph matching solution between nodes representing tasks and resources respectively (Kesin Paragraph 78 teaches relative importance along with anomalous activity).

Regarding claim 6, Rahmouni in view of Kesin teaches parent claim 1.
Rahmouni in view of Kesin does not expressly disclose:
wherein applying the graph convolution process comprises: for a particular node of the nodes of the graph representation, generating a node composite value based on an average of intermediate values, computed using one or more node multi-layer perceptrons, based on a respective one of incoming edge values representing incomings edges directed to the particular node and a value of the particular node.
However, Kerkhof teaches:
wherein applying the graph convolution process comprises: for a particular node of the nodes of the graph representation (Kerkhof Paragraph [0131], Devices 310A and 360 may perform graph processing techniques or other machine learning techniques), generating a node composite value based on an average of intermediate values (Kerkhof Paragraph [0089], averaged one-dependence estimators), computed using one or more node multi-layer perceptrons (Kerkhof Paragraph [0090], neural network can include a group of connected nodes, which also can be referred to as neurons or perceptrons), based on a respective one of incoming edge values representing incomings edges directed to the particular node and a value of the particular node (Kerkhof Paragraph [0090], neural network can include a group of connected nodes).
The claimed invention and Kerkhof are from the analogous art of multi-dimensional systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Rahmouni in view of Kesin and Kerkhof to have combined Rahmouni in view of Kesin and Kerkhof.  One of ordinary skill in the art would recognize that relationships between data could be identified by using multi-dimensional vectors.

Regarding claim 8, Rahmouni in view of Kesin teaches parent claim 1.
Rahmouni in view of Kesin does not expressly disclose:
wherein applying the graph convolution process comprises applying the graph convolution process using at least one graph neural network system.
However, Kerkhof teaches:
wherein applying the graph convolution process comprises applying the graph convolution process using at least one graph neural network system (Kerkhof Paragraph [0090], neural network can include a group of connected nodes, which also can be referred to as neurons or perceptrons).
The claimed invention and Kerkhof are from the analogous art of multi-dimensional systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Rahmouni in view of Kesin and Kerkhof to have combined Rahmouni in view of Kesin and Kerkhof.  One of ordinary skill in the art would recognize that relationships between data could be identified by using multi-dimensional vectors.

Regarding claim 9, Rahmouni in view of Kesin teaches parent claim 1.
Rahmouni in view of Kesin does not expressly disclose:
performing preprocessing on a received raw data record to produce the multi-dimensional item, including performing one or more of: Gaussian normalization applied to the received raw data record, or removing one or more data elements of the received raw data record based on at least one of: entropy associated with the one or more data elements, sparseness associated with the one or more data elements, a p-value associated with the one or more data elements, or a low- effect size associated with the one or more data elements.
However, Kerkhof teaches:
performing preprocessing on a received raw data record to produce the multi-dimensional item (Kerkhof Paragraph [0163], multi-dimensional vectors of real numbers), including performing one or more of: Gaussian normalization applied to the received raw data record (Kerkhof Paragraph [0113], in addition or alternatively to the raw input data, machine-learned model 300 can receive and use the preprocessed input data, Paragraph [0089], Gaussian naïve Bayes models), or removing one or more data elements of the received raw data record based on at least one of: entropy associated with the one or more data elements, sparseness associated with the one or more data elements, a p-value associated with the one or more data elements, or a low- effect size associated with the one or more data elements.
The claimed invention and Kerkhof are from the analogous art of multi-dimensional systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Rahmouni in view of Kesin and Kerkhof to have combined Rahmouni in view of Kesin and Kerkhof.  One of ordinary skill in the art would recognize that relationships between data could be identified by using multi-dimensional vectors.

Regarding claim 11, Rahmouni in view of Kesin teaches parent claim 1.
Rahmouni in view of Kesin does not expressly disclose:
wherein applying the graph convolution process to the graph representation of the multi-dimensional item comprises applying a learning-engine implementation of a graph-convolution process.
However, Kerkhof teaches:
wherein applying the graph convolution process to the graph representation of the multi-dimensional item comprises applying a learning-engine implementation of a graph-convolution process (Kerkhof Paragraph [0131], devices may perform graph processing techniques or other machine learning techniques).
The claimed invention and Kerkhof are from the analogous art of multi-dimensional systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Rahmouni in view of Kesin and Kerkhof to have combined Rahmouni in view of Kesin and Kerkhof.  One of ordinary skill in the art would recognize that relationships between data could be identified by using multi-dimensional vectors.

Regarding claim 14, Rahmouni in view of Kesin teaches parent claim 12.
Rahmouni in view of Kesin does not expressly disclose:
transform values comprising the multi-dimensional items into a plurality of respective multi-dimensional vectors by a plurality of trained multi-layer perceptron applied to the respective values.
However, Kerkhof teaches:
transform values comprising the multi-dimensional items into a plurality of respective multi-dimensional vectors by a plurality of trained multi-layer perceptron applied to the respective values (Kerkhof Paragraph [0131], devices may perform graph processing techniques or other machine learning techniques).
The claimed invention and Kerkhof are from the analogous art of multi-dimensional systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Rahmouni in view of Kesin and Kerkhof to have combined Rahmouni in view of Kesin and Kerkhof.  One of ordinary skill in the art would recognize that relationships between data could be identified by using multi-dimensional vectors.

Regarding claim 15, Rahmouni in view of Kesin and Kerkhof further teaches:
The system of claim 14, wherein the controller is further configured to: generate, for the plurality of respective multi-dimensional vectors, a graph representation of nodes with interconnecting edges connecting some of the nodes (Rahmouni Paragraph [0010], relationships correspond to edges of a multi-dimensional bipartite graph matching solution between nodes representing tasks and resources respectively), wherein positions and orientations of the interconnected nodes in the graph representation relative to each other are indicative of potential anomalous relationships between the set of data values of the multi-dimensional item (Rahmouni Paragraph [0010], relationships correspond to edges of a multi-dimensional bipartite graph matching solution between nodes representing tasks and resources respectively (Kesin Paragraph 78 teaches relative importance along with anomalous activity).

Regarding claim 17, Rahmouni in view of Kesin teaches parent claim 12.
Rahmouni in view of Kesin does not expressly disclose:
for a particular node of the nodes of the graph representation, generate a node composite value based on an average of intermediate values, computed using one or more node multi-layer perceptrons, based on a respective one of incoming edge values representing incomings edges directed to the particular node and a value of the particular node.
However, Kerkhof teaches:
for a particular node of the nodes of the graph representation (Kerkhof Paragraph [0131], Devices 310A and 360 may perform graph processing techniques or other machine learning techniques), generate a node composite value based on an average of intermediate values (Kerkhof Paragraph [0089], averaged one-dependence estimators), computed using one or more node multi-layer perceptrons (Kerkhof Paragraph [0090], neural network can include a group of connected nodes, which also can be referred to as neurons or perceptrons), based on a respective one of incoming edge values representing incomings edges directed to the particular node and a value of the particular node (Kerkhof Paragraph [0090], neural network can include a group of connected nodes).
The claimed invention and Kerkhof are from the analogous art of multi-dimensional systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Rahmouni in view of Kesin and Kerkhof to have combined Rahmouni in view of Kesin and Kerkhof.  One of ordinary skill in the art would recognize that relationships between data could be identified by using multi-dimensional vectors.

Regarding claim 19, Rahmouni in view of Kesin teaches parent claim 12.
Rahmouni in view of Kesin does not expressly disclose:
perform preprocessing on a received raw data record to produce the multi-dimensional item, including performing one or more of: Gaussian normalization applied to the received raw data record, or removing one or more data elements of the received raw data record based on at least one of: entropy associated with the one or more data elements, sparseness associated with the one or more data elements, a p-value associated with the one or more data elements, or a low- effect size associated with the one or more data elements.
However, Kerkhof teaches:
perform preprocessing on a received raw data record to produce the multi-dimensional item (Kerkhof Paragraph [0163], multi-dimensional vectors of real numbers), including performing one or more of: Gaussian normalization applied to the received raw data record (Kerkhof Paragraph [0113], in addition or alternatively to the raw input data, machine-learned model 300 can receive and use the preprocessed input data, Paragraph [0089], Gaussian naïve Bayes models), or removing one or more data elements of the received raw data record based on at least one of: entropy associated with the one or more data elements, sparseness associated with the one or more data elements, a p-value associated with the one or more data elements, or a low- effect size associated with the one or more data elements.
The claimed invention and Kerkhof are from the analogous art of multi-dimensional systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Rahmouni in view of Kesin and Kerkhof to have combined Rahmouni in view of Kesin and Kerkhof.  One of ordinary skill in the art would recognize that relationships between data could be identified by using multi-dimensional vectors.

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahmouni in view of Kesin and Thubert et al., Patent Application Publication No. 2019/0199626 (hereinafter Thubert).

Regarding claim 5, Rahmouni in view of Kesin teaches parent claim 1.
Rahmouni in view of Kesin does not expressly disclose:
for a particular edge of the edges of the graph representation, generating an edge composite value based on an edge value representing the particular edge, node values representative of a respective source node and destination node of the particular edge, and a global state value associated with the graph representation; and
providing the edge composite value to an edge multi-layer perceptron unit to generate a resultant transformed edge corresponding to the particular edge.
However, Thubert teaches:
for a particular edge of the edges of the graph representation (Thubert Paragraph [0022], sends a route request into the network to determine which neighboring node may be used to reach the desired destination), generating an edge composite value based on an edge value representing the particular edge (Thubert Paragraph [022], link state routing such as Open Shortest Path First (OSPF)), node values representative of a respective source node and destination node of the particular edge (Thubert Paragraph [0022], sends a route request into the network to determine which neighboring node may be used to reach the desired destination), and a global state value associated with the graph representation (Thubert Paragraph [0022], proactive routing, connectivity is discovered and known prior to computing routes); and
providing the edge composite value to an edge multi-layer perceptron unit to generate a resultant transformed edge corresponding to the particular edge (Thubert Paragraph [0022], sends a route request into the network to determine which neighboring node may be used to reach the desired destination, Paragraph [0035], multi-layer perceptron).
The claimed invention and Thubert are from the analogous art of multi-layer perceptrons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Rahmouni in view of Kesin and Thubert to have combined Rahmouni in view of Kesin and Thubert.  One of ordinary skill in the art would recognize that relationships between nodes could be improved by using multi-layer perceptrons to translate data.

Regarding claim 16, Rahmouni in view of Kesin teaches parent claim 12.
Rahmouni in view of Kesin does not expressly disclose:
for a particular edge of the edges of the graph representation, generate an edge composite value based on an edge value representing the particular edge, node values representative of a respective source node and destination node of the particular edge, and a global state value associated with the graph representation; and
provide the edge composite value to an edge multi-layer perceptron unit to generate a resultant transformed edge corresponding to the particular edge.
However, Thubert teaches:
for a particular edge of the edges of the graph representation (Thubert Paragraph [0022], sends a route request into the network to determine which neighboring node may be used to reach the desired destination), generate an edge composite value based on an edge value representing the particular edge (Thubert Paragraph [022], link state routing such as Open Shortest Path First (OSPF)), node values representative of a respective source node and destination node of the particular edge (Thubert Paragraph [0022], sends a route request into the network to determine which neighboring node may be used to reach the desired destination), and a global state value associated with the graph representation (Thubert Paragraph [0022], proactive routing, connectivity is discovered and known prior to computing routes); and
provide the edge composite value to an edge multi-layer perceptron unit to generate a resultant transformed edge corresponding to the particular edge (Thubert Paragraph [0022], sends a route request into the network to determine which neighboring node may be used to reach the desired destination, Paragraph [0035], multi-layer perceptron).
The claimed invention and Thubert are from the analogous art of multi-layer perceptrons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Rahmouni in view of Kesin and Thubert to have combined Rahmouni in view of Kesin and Thubert.  One of ordinary skill in the art would recognize that relationships between nodes could be improved by using multi-layer perceptrons to translate data.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahmouni in view of Kesin and Yener et al., Patent Application Publication No. 2006/0036372 (hereinafter Yener).

Regarding claim 7, Rahmouni in view of Kesin teaches parent claim 1.
Rahmouni in view of Kesin does not expressly disclose:
averaging values of the nodes of the graph representation to generate an average node value;
generating a global composite value based on the average node value and a global state value associated with the graph representation; and
providing the global composite value to a global multi-layer perceptron unit to generate a resultant transformed global state value corresponding to the global state value associated with the graph representation.
However, Yener teaches:
averaging values of the nodes of the graph representation to generate an average node value (Yener Paragraph [0078], global metric reflects the properties of the entire graph, Paragraph [0114], average degree of a cell-graph is computed as an average of the node degrees);
generating a global composite value based on the average node value and a global state value associated with the graph representation (Yener Paragraph [0078], global metric reflects the properties of the entire graph, Paragraph [0114], average degree of a cell-graph is computed as an average of the node degrees); and
providing the global composite value to a global multi-layer perceptron unit to generate a resultant transformed global state value corresponding to the global state value associated with the graph representation (Yener Paragraph [0189], translates in HMM that given a sequence of outputs (i.e., cell-graphs), a likely sequence of states, Paragraph [0171], classifier is trained separately by using multilayer perceptrons).
The claimed invention and Yener are from the analogous art of graphing systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Rahmouni in view of Kesin and Yener to have combined Rahmouni in view of Kesin and Yener.  One of ordinary skill in the art would recognize that graph representation could be improved by taking an average to show the average representation of the graph.

Regarding claim 18, Rahmouni in view of Kesin teaches parent claim 12.
Rahmouni in view of Kesin does not expressly disclose:
averaging values of the nodes of the graph representation to generate an average node value;
generating a global composite value based on the average node value and a global state value associated with the graph representation; and
providing the global composite value to a global multi-layer perceptron unit to generate a resultant transformed global state value corresponding to the global state value associated with the graph representation.
However, Yener teaches:
averaging values of the nodes of the graph representation to generate an average node value (Yener Paragraph [0078], global metric reflects the properties of the entire graph, Paragraph [0114], average degree of a cell-graph is computed as an average of the node degrees);
generating a global composite value based on the average node value and a global state value associated with the graph representation (Yener Paragraph [0078], global metric reflects the properties of the entire graph, Paragraph [0114], average degree of a cell-graph is computed as an average of the node degrees); and
providing the global composite value to a global multi-layer perceptron unit to generate a resultant transformed global state value corresponding to the global state value associated with the graph representation (Yener Paragraph [0189], translates in HMM that given a sequence of outputs (i.e., cell-graphs), a likely sequence of states, Paragraph [0171], classifier is trained separately by using multilayer perceptrons).
The claimed invention and Yener are from the analogous art of graphing systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Rahmouni in view of Kesin and Yener to have combined Rahmouni in view of Kesin and Yener.  One of ordinary skill in the art would recognize that graph representation could be improved by taking an average to show the average representation of the graph.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahmouni in view of Kesin, Kerkhof, and Albertson et al., Patent Application Publication No. 2020/0042434 (hereinafter Albertson).

Regarding claim 10, Rahmouni in view of Kesin and Kerkhof teaches parent claim 9.
Rahmouni in view of Kesin and Kerkhof further teaches:
removing from runtime data records the particular data element identified as the rare element (Kesin Paragraph [0219], described herein in which elements or functions can be deleted (Albertson teaches rare)).
Rahmouni in view of Kesin and Kerkhof does not expressly disclose:
identifying a particular data element as a rare element in response to determining, based on training data to train a learning engine implementation for performing the preprocessing, that the particular data element is present in fewer than an adjustable threshold number of data records comprising the training data, wherein the adjustable threshold number is adjusted based on likelihood of occurrence of anomalous values for the particular data element; and
However, Albertson teaches:
identifying a particular data element as a rare element in response to determining (Albertson Paragraph [0055], second threshold may be used to determine whether the selected event is sufficiently rare), based on training data to train a learning engine implementation for performing the preprocessing (Albertson Paragraph [0020], the test results (which include both the input parameters and the resulting events) are used to train a machine learning model), that the particular data element is present in fewer than an adjustable threshold number of data records comprising the training data (Albertson Paragraph [0055], second threshold may be used to determine whether the selected event is sufficiently rare), wherein the adjustable threshold number is adjusted based on likelihood of occurrence of anomalous values for the particular data element (Albertson Paragraph [0050], dynamic parameter that differs between test results. In some embodiments, the criteria may include determining an amount of change for each parameter); and
The claimed invention and Albertson are from the analogous art of data identification systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Rahmouni in view of Kesin and Kerkhof and Albertson to have combined Rahmouni in view of Kesin and Kerkhof and Albertson.  One of ordinary skill in the art would recognize that data identification could be improved by identifying rare data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                   

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164